Title: Charles James Faulkner to James Madison, 1 July 1832
From: Faulkner, Charles James
To: Madison, James


                        
                            
                                Sir.
                            
                            
                                
                                    
                                
                                
                            
                        
                        I have been instructed by the National Republican Convention of Virginia, which has this day closed its
                            session at Staunton, to act as its organ in communicating to you the subjoined resolutions which received the unanimous
                            support of that Body.
                        Resolved, that this Convention is unwilling to close its deliberations without an
                            expression of its high admiration and grateful acknowledgement to the venerable James Madison Ex president of the United
                            States, for his many distinguished and patriotic services to his country, regarding him as they do, as one of the Fathers
                            of our Constitution, as the faithful and able expounder of that instrument and as the able and consistent advocate of
                            Civil Liberty—
                        Resolved. That the President of this Convention address a letter to Mr. Madison
                            & tender to him the respectful consideration of the members of the Convention, and the expression of their best
                            wishes that his life may be prolonged to enjoy the blessings of our free institutions which he in so eminent a degree
                            contributed to establish.
                        Having long entertained a profound admiration for your character & public life, it affords me the
                            highest pleasure to be the organ of communicating this expression of the sentiments of the Convention to you.  I am with great respect & consideration Your’s
                        
                            
                                Charles Jas. Faulkner
                        Prest. Convention
                    